SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X]Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) []Definitive Information Statement TrinityCare Senior Living, Inc. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (check the appropriate box): [X]No Fee Required. []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth amount on which filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5)Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offering fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of the filing. 1)Amount previously paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: 1 227 E. Edgewood ● Friendswood ● Texas 77546 ● Tel: (281)482-9700 ● Fax: (281) 482-9705 NOTICE OF ACTION TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF MAJORITY STOCKHOLDERS IN LIEU OF A SPECIAL MEETING OF THE STOCKHOLDERS TO THE STOCKHOLDERS: NOTICE IS HEREBY GIVEN to the holders of record of shares of common stock and preferred stock of TrinityCare Senior Living, Inc., a Nevada corporation (the “company,” “us,” “we,” or “our”), that as of July 15, 2009 our board of directors and our stockholder holding a majority of our voting shares authorized the following: Amending the Articles of Incorporation of the company to increase the number of common shares the company is authorized to issue from 3,333,333 to 480,000,000. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY The actions have been approved by our board of directors and by our chief executive officer, Donald W. Sapaugh, the record and beneficial owner of 3,000 shares (100%) of our Series B Preferred Stock, representing 66.66% of our total voting shares without regard to the number of voting shares outstanding at any time and from time to time.As a result, the foregoing actions are approved by our stockholders and neither a meeting of the stockholders nor additional written consents are necessary. We have asked brokers and other custodians, nominees and fiduciaries to forward this information statement to the beneficial owners of the common stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. The accompanying information statement is furnished pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended, Regulation 14C and Schedule 14C thereunder and includes the information called for by all of the items of Schedule 14A of Regulation 14A (other than Items 1(c).2, 4 and 5 thereof). This information statement will serve as written notice to stockholders pursuant to Section 78.320 of the Nevada Revised Statutes. We are mailing the information statement on or about August 3, 2009 to stockholders of record of the company at the close of business on the day immediately preceding the date of mailing (the “Record Date”). THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH IS DESCRIBED HEREIN, INSTEAD, THE MATTERS DESCRIBED ABOVE WILL BE EFFECTIVE ON THE 20TH DAY AFTER THE MAILING OF THIS INFORMATION STATEMENT WITHOUT ANY FURTHER ACTION. By Order of the Board of directors, Very truly yours, Donald W. Sapaugh, President August 3, 2009 2 SUMMARY The transaction summarized below describes our intention to file an amendment to our articles of incorporation to increase the number of common shares we are authorized to issue from 3,333,333 to 480,000,000. INCREASE IN AUTHORIZED COMMON SHARES General There are no present plans, understandings or agreements, and the company is not engaged in any negotiations that will involve the issuance of the common stock to be authorized.However, the Board of directors believes it prudent to have shares of common stock available for such corporate purposes as the Board of directors may from time to time deem necessary and advisable including, without limitation, acquisitions, the raising of additional capital and assurance of flexibility of action in the future. The board of directors of the company, by unanimous written consent and shareholders, by majority written consent, approved the adoption of the amendment to the Articles of Incorporation, in the form attached as an exhibit, by unanimous written consent as it believes the corporate actions are in the best interests of the company and its stockholders. Vote Required Article XVIII of our articles of incorporation gives the company the right to repeal, alter, amend or rescind any provision contained in the articles by majority vote of the shareholder and directors.The amendment to our articles of incorporation to increase the authorized shares was duly approved in accordance with our articles of incorporation and by-laws. Pursuant to the resolution of Donald W. Sapaugh, the holder of a majority of the outstanding voting stock, and the Board of directors, the company will amend our Articles of Incorporation to increase the number of common shares the company is authorized to issue from 3,333,333 to 480,000,000.The amendment will become effective upon the proper filing of Articles of Amendment to the Articles of Incorporation.There are currently 2,082,484 common shares issued and outstanding, and 8,910,800 preferred series A shares outstanding, and 3,000 preferred series B shares outstanding. Distribution and Costs We will pay all costs associated with the distribution of this information statement, including the costs of printing and mailing.In addition, we will only deliver one information statement to multiple stockholders sharing an address, unless we have received contrary instructions from one or more of the stockholders.Also, we will promptly deliver a separate copy of this information statement and future stockholder communications to any stockholder at a shared address to which a single copy of this information statement was delivered, or deliver a single copy of this information statement and future stockholder communication documents to any stockholder or stockholders sharing an address to which multiple copies are now delivered, upon written request to us at our address noted above. Dissenters’ Right of Appraisal The corporate actions by our board of directors and a majority of our voting stockholders does not provide a right of a stockholder to dissent and obtain appraisal of or payment for such stockholder’s shares pursuant to any provision of the Nevada Revised Statutes, our amended Articles of Incorporation or the company’s bylaws. Effect of the Increase of Authorized Shares The common share increase would not affect the registration of our common stock under the Securities Exchange Act of 1934, as amended, nor will it change our periodic reporting and other obligations thereunder. The number of stockholders of record would not be affected by the common share increase.The number of shares of our common stock outstanding and the par value of our common stock under our amended Articles of Incorporation would remain the same following the effective time of the Share Increase. The number of authorized but unissued shares of our common stock effectively will be increased significantly by the increase of our common stock. The Board of directors may in the future authorize, without further stockholder approval, the issuance of such shares of the company to such persons and for such consideration upon such terms as the Board of directors determines.Such issuance could result in a significant dilution of the voting rights and, possibly, the stockholders’ equity, of the existing stockholders. The effective increase in the number of authorized but unissued shares of our common stock may be construed as having an anti-takeover effect by permitting the issuance of shares to purchasers who might oppose a hostile takeover bid or oppose any efforts to amend or repeal certain provisions of our articles of incorporation or bylaws.Such a use of these additional authorized shares could render more difficult, or discourage, an attempt to acquire control of the company through a transaction opposed by our board of directors.At this time, our board of directors does not have plans to issue any common shares resulting from the effective increase in our authorized but unissued shares generated by the common share increase. Federal Income Tax Consequences We will not recognize any gain or loss as a result of the common share increase. 3 SECURITY OWNERSHIP OF MANAGEMENT The following table lists the beneficial ownership of shares of the company’s Common Stock by (i) each director and nominee, (ii) each person who held the office of chief executive officer at any time during the year ended December 31, 2008, (iii) up to two executive officers other than the chief executive officer who were serving as executive officers on December 31, 2008 and to whom the company paid more than $100,000 in compensation during the last fiscal year, (iv) up to two additional persons to whom the company paid more than $100,000 during the last fiscal year but who were not serving as an executive officer on December 31, 2008, and (v) all directors and officers as a group.None of the directors, nominees, or officers of the company owned any equity security issued by the company’s subsidiaries.Information with respect to officers, directors and their families is as of March 31, 2009 and is based on the books and records of the company and information obtained from each individual.Unless otherwise stated, the business address of each individual or group is the same as the address of the company’s principal executive office. Name and Offices Held Shares of Series A Preferred Beneficially Owned(4) Percent of Series A Preferred Beneficially Owned(1) Shares of Series B Preferred Beneficially Owned(2)(4) Percentage of Series B Preferred Beneficially Owned Total
